Citation Nr: 0330471	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  97-20 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi,  Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This appeal initially arose from an April 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

In July 2002 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
PTSD, denied entitlement to service connection for a chronic 
acquired psychiatric disorder to include PTSD, and denied 
entitlement to an initial compensable evaluation for 
bilateral hearing loss.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  In 
February 2003 a Joint Motion for Remand and to Stay Further 
Proceedings was filed.  The basis for the motion was to allow 
the Board to address whether the duty to notify and to assist 
had been fully complied with in conjunction with the Veterans 
Claims Assistance Act of 2000 (VCAA).

In March 2003 the CAVC issued an Order granting the Joint 
Motion, vacating the Board's July 2002 decision, and 
remanding the matter to the Board for further adjudication 
consistent with the Order.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

As noted above, the CAVC granted the Joint Motion in this 
matter in March 2003 for the Board to address fully whether 
the duty to notify and to assist has been fully satisfied in 
accordance with the VCAA.  

The CAVC has held that section 5103(a) as amended by the VCAA 
of 2000 and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) determined 
that 38 C.F.R. § 19.9(a)(2)(ii), which provides "no less 
than 30 days to respond to notice," is contrary to 
38 U.S.C.A. § 5103(b).

The CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.

The current appeal that has been returned by the CAVC for 
Board consideration concerns the issues of entitlement to 
service connection for a chronic acquired psychiatric 
disorder to include PTSD, and an initial compensable 
evaluation for bilateral hearing loss.  To date, the 
originating agency has not sent a notification letter 
specifically advising the veteran about the VCAA of 2000 
pursuant to Quartuccio, supra.  Furthermore, the VCAA of 2000 
is not addressed in the notification documentation from the 
originating agency to the veteran associated with the claims 
file.  Therefore, the originating agency's actions have not 
met the requirements of Disabled American Veterans, et al., 
supra.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of American v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009 (Fed. Cir. Sept. 22, 2003), the CAFC 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
supra (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The CAFC found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In September 2003 the veteran, through his representative, 
submitted additional evidence in support of his claim, and 
specifically expressed the intention not to waive initial 
originating agency review of such evidence.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is remanded for further action as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  

3.  The VBA AMC should conduct any 
necessary development brought about by 
the appellant's response to the VCAA 
notification, and issue a supplemental 
statement of the case (SSOC) addressing 
the issues on appeal.  The SSOC should 
include addressing the additional 
evidence submitted by the veteran through 
his representative in September 2003.  
The SSOC should include a review of the 
matter on appeal pursuant to the 
provisions of the VCAA of 2000.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


